Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on August 4, 2021 have been entered.
Claims 29 and 30 have been amended.
Claims 29-50 are pending in the instant application.  
Claims 49 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on July 7, 2020.
Accordingly, claims 29-48 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's Amendment and Response filed August 4, 2021 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed April 7, 2021 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Information Disclosure Statement
Applicant’s Information Disclosure Statement (IDS) filed May 24, 2021 has been considered, however, an English Translation has not been provided for Citation No. 1, Handbook: Diseases. Syndromes. Symptoms / Comp. V.I. Borodulin, M.N. Lantsman. —M .: “Onyx” Publishing House, LLC.; “Mir | obrazovanie” Publishing House, 2006. — 896 p. The Examiner has lined-through this reference to indicate that it has not been considered on the merits.  Accordingly, the Examiner has considered the IDS and a signed copy is enclosed herewith.
Applicant’s IDS filed April 14, 2021 has been considered, however, an English Translation has not been provided for Citation No. 6, Office Action issued in Taiwanese Application No. 105141255, dated February 20, 2021. The Examiner has lined-through this reference to indicate that it has not been considered on the merits.  Accordingly, the Examiner has considered the IDS and a signed copy is enclosed herewith.

Claim Rejections - 35 USC § 102
 In the previous Office Action mailed April 7, 2021, claims 29-33, 39, 40, 42-44, and 47-48 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ui-Tei et al. (Nucleic Acids Research, 2008 Vol. 36:2136-2151) (submitted and made of record on the IDS filed July 30, 2019).  This rejection is withdrawn against claim 30 in view of Applicant’s Amendment to the claims filed August 4, 2021.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action mailed April 7, 2021.  


Claim Rejections - 35 USC § 103
In the previous Office Action mailed April 7, 2021, claims 29-48 were rejected under 35 U.S.C. 103 as being unpatentable over Ui-Tei et al. (Nucleic Acids Research, 2008 Vol. 36:2136-2151) (submitted and made of record on the IDS filed July 30, 2019) in view of GenBank Accession No. NM_000852.3.  This rejection is withdrawn against claim 30 in view of Applicant’s Amendment to the claims filed August 4, 2021.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action mailed April 7, 2021.  


Response to Arguments
In response to these rejections, Applicants argue that claim 29 has been amended and submit that the antisense strand of Ui-Tei is different from antisense strand of 
Applicant submits that the conventional recognition is that deoxynucleotides should not used in the seed region due to reducing knockdown activity and the silencing effect of the Luc gene by siLuc-36 position5 disclosed in Ui-tei is extremely low.  Applicants point the Examiner to Ui-tei, Fig. 1B.  In addition, Applicants argue that Ui-tei discloses that when the seed region of the antisense strand is modified with deoxynucleotides, it has a knockdown effect equal to or less than that of siRNA having the unmodified seed region.  Applicants point the Examiner to Fig. 1.  Applicants contend that these should be considered as unexpected results which could not have been predicted by those having ordinary skill in the art and unexpected results would effectively rebut any prima facie showing.
Applicants argue that claim 29 is patentable over the cited references and the remaining rejected claims incorporate all the features of claim 29 through their dependencies. Therefore, the dependent claims are also patentable over the prior art for at least the same reasons that claim 29 is patentable as well as for their own patentable features. For all of the foregoing reasons, withdrawal of the rejections under 35 U.S.C. 102(a)(1)/103, and allowance of the presently pending claims are respectfully requested.

Particularly and specifically, Ui-Tei et al. teaches/discloses a siRNA or RNAi nucleic acid molecule, wherein: a) the molecule has a polynucleotide sense strand and a polynucleotide antisense strand; b) each strand of the molecule is from 15 to 30 nucleotides in length; c) at least a portion of the sense strand is complementary to at least a portion of the antisense strand, and the molecule has a duplex region of from 15 to 30 nucleotides in length, wherein three of the six nucleotides in the duplex region at positions 3 to 8 from the 5’ end of the antisense strand are deoxynucleotides, and the rest are not deoxynucleotides and the nucleotide at position 2 from the 5’ end of the antisense strand is not a deoxynucleotide; and d) wherein the molecule is active for modulating expression of an mRNA.  See, Supplementary Table S1 and Figure 1, modified siRNA, siLuc-36 position5, DNA replacement from PS end, Guide Strand (5’→3’).  For example, siLuc-36 position5 siRNA has the following Guide strand (antisense) sequence:
UCUUccagcggatagaatggc
where uppercase and lowercase, respectively, indicates RNA and DNA.
Regarding the specific requirements/limitations of the present claims, NOTE: Three of the six nucleotides in the duplex region at positions 3 to 8 from the 5’ end of the antisense strand are deoxynucleotides.  In fact, four of the six nucleotides in the duplex region at positions 3 to 8 from the 5’ end of the antisense strand are deoxynucleotides.  
Regarding Applicant’s arguments that the siRNA or RNAi nucleic acid molecule of presently pending claims 29 and 30 provide unexpectedly increased knockdown activity and exhibits advantageously reduced off-target effect due to having 3 to 4 deoxynucleotides in specific positions of a seed region, it appears that Applicant is arguing against limitations not found in the instant claims.  Nowhere do the claims recite or require any degree of knockdown activity or off-target effects, increased, reduced, or otherwise.  Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
While it is acknowledged that the claims require that the siRNA or RNAi nucleic acid molecule is active for modulating expression of an mRNA as recited in part (d) of claim 29, as Applicant’s note, Ui-tei’s siLuc-36 position5 siRNA has extremely low silencing activity (see Figure 1B).  Given the broadest reasonable interpretation (BRI), the Examiner is interpreting the extremely low silencing activity as meeting the specific requirement of the claims, “wherein the molecule is active for modulating expression of an mRNA”.  Furthermore, it should be noted and acknowledged that Ui-tei’s siLuc-36 position5 siRNA has 3 to 4 deoxynucleotides in specific positions of the seed region.  See 
Next, regarding unexpected or surprising results, to show unexpected results, an Applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).  Applicant is reminded that declarations can aid in overcoming the Examiner’s prima facie case for obviousness; however, to be effective a declaration should provide objective evidence or point to where in the Specification data is presented that shows the results obtained using the claimed composition are unexpectedly better than those obtained with the compositions of the closest prior art.  Declarations must be specific and should refer to factual data in the Specification.  In Ex Parte Levy et al., 2010 WL 4913982 (Bd. Pat. App. & Interf. Nov. 30, 2010).  
Applicant has not done any comparison of the claimed invention with the closest prior art, particularly in view of the fact that the antisense strand of Ui-Tei is encompassed and embraced within the antisense strand of presently pending claim 29 and Ui-Tei et al. teaches/discloses the siRNA or RNAi nucleic acid molecule of the present invention as discussed supra.
Without a comparison of the closest prior art, there is no evidence of record to indicate that the “unexpected results” are indeed unexpected.  Applicant has not established that "the differences in results are in fact unexpected and unobvious and of  and an explanation of why the results would have been unexpected by one of ordinary skill in the art, the Examiner maintains that the instant claims would have been prima facie obvious over the prior art.
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
In the previous Office Action mailed April 7, 2021, claims 29-48 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10358647 B2. This rejection is maintained for the reasons of record set forth in the previous Office Action mailed April 7, 2021.  

Response to Arguments
In response to this rejection, Applicants submit that they will consider filing terminal disclaimers to overcome this rejection once the claims are otherwise found to be allowable.  This submission has been fully considered by the Examiner.  The present rejection will be held in abeyance until allowable subject matter is indicated.

******
In the previous Office Action mailed April 7, 2021, claims 29-48 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10023597 B2 (submitted on the IDS filed July 30, 2019). This rejection is maintained for the reasons of record set forth in the previous Office Action mailed April 7, 2021.  


Response to Arguments
In response to this rejection, Applicants submit that they will consider filing terminal disclaimers to overcome this rejection once the claims are otherwise found to be 

******
In the previous Office Action mailed April 7, 2021, claims 29-48 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10047111 B2 (submitted on the IDS filed July 30, 2019). This rejection is maintained for the reasons of record set forth in the previous Office Action mailed April 7, 2021.  


Response to Arguments
In response to this rejection, Applicants submit that they will consider filing terminal disclaimers to overcome this rejection once the claims are otherwise found to be allowable.  This submission has been fully considered by the Examiner.  The present rejection will be held in abeyance until allowable subject matter is indicated.


******
In the previous Office Action mailed April 7, 2021, claims 29-48 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9771582 B2 (submitted on the IDS filed July 30, This rejection is maintained for the reasons of record set forth in the previous Office Action mailed April 7, 2021.  


Response to Arguments
In response to this rejection, Applicants submit that they will consider filing terminal disclaimers to overcome this rejection once the claims are otherwise found to be allowable.  This submission has been fully considered by the Examiner.  The present rejection will be held in abeyance until allowable subject matter is indicated.

******
In the previous Office Action mailed April 7, 2021, claims 29-48 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9695206 B2 (submitted on the IDS filed July 30, 2019). This rejection is maintained for the reasons of record set forth in the previous Office Action mailed April 7, 2021.  


Response to Arguments
In response to this rejection, Applicants submit that they will consider filing terminal disclaimers to overcome this rejection once the claims are otherwise found to be allowable.  This submission has been fully considered by the Examiner.  The present rejection will be held in abeyance until allowable subject matter is indicated.

In the previous Office Action mailed April 7, 2021, claims 29-48 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9580710 B2 (submitted on the IDS filed July 30, 2019). This rejection is maintained for the reasons of record set forth in the previous Office Action mailed April 7, 2021.  

Response to Arguments
In response to this rejection, Applicants submit that they will consider filing terminal disclaimers to overcome this rejection once the claims are otherwise found to be allowable.  This submission has been fully considered by the Examiner.  The present rejection will be held in abeyance until allowable subject matter is indicated.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635